Citation Nr: 1427189	
Decision Date: 06/16/14    Archive Date: 06/26/14

DOCKET NO.  08-09 994	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Donohue, Counsel


INTRODUCTION

The Veteran served on active duty from March 1961 to February 1965.  This matter comes before the Board of Veterans' Appeals (Board) on appeal of an October 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas. 

The Veteran testified at a Travel Board hearing which was chaired by the undersigned Veterans Law Judge at the RO in July 2010.  A transcript of the hearing has been associated with the Veteran's VA claims folder.

The Board remanded the Veteran's claim for additional development in February 2012 and March 2013.  The case is once again before the Board. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In the March 2013 remand, the Board requested that a VA examiner review the Veteran's claims file and provide an opinion as to whether the Veteran's hearing loss disability is related to his in-service noise exposure.  The remand instructions also requested that the examiner comment on the prior medical opinions of record, note whether hearing loss tests that required conversion from ASA to ISO units had been converted, and address any medical principles which apply to the facts and medical issues at hand, to include the known causes of hearing loss and whether the Veteran's current pattern of hearing loss is consistent with noise-induced hearing loss.

Although an additional medical opinion was obtained in May 2013, the examiner did not comment on the prior medical opinions, note whether test results had been converted from ASA to ISO units, or address the medical principles which apply to the facts and issues at hand.

In addition, following the Board's March 2013 remand, nearly three hundred pages of VA treatment records were associated with the Veteran's electronic claims file.  The June 2013 supplemental statement of the case did not indicate whether this evidence was reviewed by the AOJ.  The record also reflects that the Veteran submitted a statement from J.M., M.D. which was received after the SSOC and has not been considered by the AOJ.

Accordingly, the case is REMANDED for the following action:

1. Take appropriate steps to contact the Veteran in order to have him identify the names and addresses of all health care providers who have treated him for the issue on appeal.  The Board is particularly interested in records of pertinent VA treatment that the Veteran may have received since February 2013. 

The AOJ should attempt to obtain any such records. All efforts to obtain such records should be documented in the claims folder.  All available records should be associated with the Veteran's VA claims folder.

The Veteran should also be notified that he may submit evidence or treatment records to support his claim.

2. After any additional records are associated with the claims file, obtain a medical opinion from an appropriate health care provider to determine whether the Veteran's hearing loss disability is related to his noise exposure in service.  The entire paper and electronic claims file should be made available to and be reviewed by the examiner. An explanation for all opinions expressed must be provided. 

The Board presumes the following true for purposes of the opinion:

*The Veteran's military occupational specialty was weather observer in the Air Force, which involved being exposed to loud noise from aircraft (without any hearing protection).

*The Veteran's post-service civilian job did not involve exposure to loud noises.

*The Veteran received hearing aids in 1991.

The examiner must provide an opinion, in light of the service and post-service medical evidence of records, lay statements by the Veteran, and knowledge of hearing loss patterns, as to whether the Veteran's current hearing loss disability is at least as likely as not (50 percent probability or more) caused by noise exposure in service. 

The examiner must address the prior medical opinions of record, note that any hearing loss tests required to be converted from ASA units to ISO units have been converted, and address any medical principles which apply to the facts and medical issues at hand, to include the known causes of hearing loss and whether the Veteran's current pattern of hearing loss is consistent with noise-induced hearing loss.

3. After undertaking any additional development deemed appropriate, and giving the Veteran full opportunity to supplement the record, adjudicate the Veteran's pending claim in light of any additional evidence added to the record, as well as the VA treatment records associated with the Veteran's electronic claims file and the January 2013 statement from Dr. J.M.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case and be afforded the applicable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (the Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



